internal_revenue_service index no number release date date cc dom p si - plr-104002-99 x a state y d1 year dear this responds to your letter dated date and subsequent correspondence requesting a ruling under sec_1362 of the internal_revenue_code the information submitted states that x was incorporated on d1 of year the sole shareholder of x is a the state y business registration form filed by x with state y reflects a’s intent to have x treated as an s_corporation as of year x’s first taxable_year x x’s accountant and x’s attorney each assumed that someone else would handle the filing of x’s form_2553 election by a small_business_corporation however after x filed its year return on form_1120s u s income_tax return for an s_corporation and after a filed a’s year return consistent with treating x as an s_corporation x received a notice from the service explaining that the form_1120s could not be processed because there was no form_2553 on file sec_1362 of the code provides that if-- a an election under sec_1362 is made for any taxable_year after the date prescribed by sec_1362 for making such election for such taxable_year or no such election is made for any taxable_year and b the secretary determines that there was reasonable_cause for the failure to timely make such election the secretary may treat such an election as timely made for such taxable_year based solely on the facts and the representations submitted we conclude that x has established reasonable_cause for failing to make a timely election to be an s_corporation for x’s first taxable_year accordingly provided that x makes an election to be an s_corporation by filing a form_2553 with the appropriate service_center effective for its year taxable_year within days following the date of this letter then such election will be treated as timely made for x’s year taxable_year a copy of this letter should be attached to the form_2553 except as specifically ruled upon above no opinion is expressed concerning the federal tax consequences of the facts described above under any other provisions of the code including whether x was or is a small_business_corporation under sec_1361 of the code this ruling is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent pursuant to the power_of_attorney on file with this office a copy of this letter is being sent to x’s authorized representative sincerely yours assistant to the chief office of the assistant chief_counsel passthroughs and special industries h grace kim branch enclosures copy of this letter copy for sec_6110 purposes
